Title: From Thomas Jefferson to Geismar, 20 February 1789
From: Jefferson, Thomas
To: Geismar, Baron von



Paris Feb. 20. 1789.

 You have had great reason, my dear Sir, to wonder that you have been so long receiving an answer to your request relative to the drawings of a Cabriolet and Phaeton. Your object was to have such drawings as that a workman could work by them. A painter’s eye draught would not have answered this purpose; and indeed to  be sure of having them done with the accuracy necessary to guide a workman I could depend on nobody but myself, but the work was to be done principally in an open court, and there came on between two and three months of such intense cold as rendered this impossible. Since the season has become milder I have devoted such little scraps of time to this object, as I was master of, and I now inclose you the drawings. They are made with such scrupulous exactness in every part that your workman may safely rely on them. I must except from this the drawing of the carriage (le train) of the Phaeton. I took less pains about this because I did not like it. They make light crane-necks which are preferable. This drawing was made for the sake of the body (la caisse). The circular ribs of that are round rods of iron, about half an inch diameter. If you would have the body of the Cabriolet higher, it is made so by raising the block between the shaft and axle, or by putting in it’s place an iron in this form 
I must return you many thanks for your very great attentions [ … ] me on the subject with the greatest gratitude. Our late informations from America are that our new constitution will begin in March and with an almost universal approbation. In order to reconcile those who still remain opposed to it, a declaration of rights will be added. General Washington will undoubtedly be President. I have asked leave to pay a short visit to my own country. I expect to go out in the ensuing spring and to return in autumn. I shall pass two months at Monticello. The revolution in this country (for such we may call it) is going on smoothly, and will I think end in rendering the nation more free and more powerful. Their public stocks have been rising slowly but steadily ever since the accession of Mr. Necker.—I forget whether I mentioned to you that my vines from Hocheim succeed to admiration. I inclose you a pretty little popular tune which will amuse you for a day or two. I am with the most perfect esteem & attachment, Dear Sir, Your sincere friend & humble servt.,

Th: Jefferson

